Citation Nr: 0718144	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-inflammatory 
hyperpigmentation with acne.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to an initial rating in excess of 10 percent 
for residual scarring, status post breast reduction surgery.  

4.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1996 to 
September 2003.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision and was remanded in 
March 2006.  At the time of the March 2006 remand, a claim 
for service connection for fibroid cyst of the uterus was on 
appeal (along with other claims).  By an October 2006 rating 
decision, the RO granted service connection for this 
disability.  Having been fully satisfied on remand, this 
claim is no longer at issue and will not be further 
discussed.

The claims for service connection for post-inflammatory 
hyperpigmentation with acne and for headaches, as well as the 
claim for an initial compensable rating for GERD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

In an August 2006 written statement, the veteran raised 
claims for service connection for a duodenal ulcer 
disability, a thoracic spine disability, and a psychiatric 
disability.  She also sought a rating in excess of 10 percent 
for service-connected low back disability.  These matters 
have not been developed or certified for appeal, and are not 
inextricably intertwined with the issues now before the 
Board.  Therefore, they are referred to the RO for 
appropriate action. 
 

FINDING OF FACT

Since the grant of service connection, the veteran's residual 
scarring, status post breast reduction surgery, has not been 
manifested by deep scarring which covers an area exceeding 77 
sq. cm., or which limits function in the area of the breasts; 
this condition has not resulted in frequent hospitalization 
or markedly interfered with employment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residual scarring, status post breast reduction surgery, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.321, 4.14, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In letters dated in 
November 2003 and May 2004, VA clearly advised the veteran of 
the four elements required by Pelegrini II.  

In an April 2006 letter, VA specifically notified the veteran 
about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although (with the exception of the November 2003 letter) 
these notices were provided after the initial adjudication of 
the veteran's claim in February 2004, she was not prejudiced 
thereby because this was harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  VA satisfied its notice 
requirements by April 2006 and readjudicated the claim in an 
October 2006 supplemental statement of the case.  

Relevant VA treatment records have been obtained, as has the 
transcript of the veteran's September 2005 Board hearing.  
The veteran underwent VA examinations in November and 
December of 2003, and the reports of these examinations have 
been obtained.  Neither the veteran nor her representative 
has indicated that there are outstanding records pertaining 
to her claim.      

In short, the Board finds that the duty to notify and assist 
the veteran under the VCAA were satisfied, and additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board will 
proceed with appellate review.  

II.  Claim for an initial rating in excess of 10 percent for
residual scarring, status post breast reduction surgery

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Care must be taken not 
to evaluate the same manifestations of disability under more 
than one applicable code. This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14.  

Service medical records reflect that the veteran underwent 
bilateral breast reduction in April 1999 due to back pain.  
In October 2000 she complained of keloid scarring between her 
breasts that ached and itched.

At a December 2003 scars examination, she complained that the 
area underneath her breasts ached and was sore to touch when 
the weather turned cold.  She also complained of itching 
underneath her breasts, more so with warmer weather.  
Examination revealed a large scar crossing beneath the 
bilateral breasts and extending along the midline of the 
chest.  The total scar length was approximately 40 cm.  It 
was minimally tender to palpation and there was no evidence 
of pitting, muscle loss, skin breakdown, or loss of 
sensation.  

In an April 2004 letter, the veteran described her surgical 
scarring as long, dark, and "really painful."  She said the 
pain was so bad that it felt that someone was pinching her or 
twisting the skin.  She complained that her scarring was 
unappealing to her spouse and had lowered her self esteem.  
At her September 2005 local hearing, she testified that the 
scarring ached, itched, and pinched, particularly in cold 
weather.  She also said that the scarring was tender to 
touch.  

At her hearing, the veteran indicated that she had inquired 
about VA outpatient for this condition.  However, VA 
treatment records dated between March 2004 and April 2006 do 
not reflect any outpatient complaints of or treatment for 
scarring from the breast reduction surgery.  

The veteran's residual scarring has been assigned an initial 
rating of 10 percent for painful, superficial scarring under 
Diagnostic Code 7804 (10 percent is the maximum available 
rating under this criteria, as it is under Diagnostic Codes 
7802 and 7803).  Under Diagnostic Code 7801, a 20 percent 
rating is available for a scar  - other than one involving 
the head, face, or neck - when it is deep or causes limited 
motion, provided that it covers an area or areas exceeding 12  
square inches (77 sq. cm.).  A deep scar is associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Scars may alternatively be rated based on the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  Yet at no time during this 
appeal has the breast reduction surgery scarring (which is 
only 40 cm. in length) been described as deep, as limiting 
any function in the area of the breasts, or as covering an 
area in excess of 12 square inches (or 77 sq. cm.).  
Therefore, a 20 percent rating is not warranted under either 
Diagnostic Codes 7801 or 7805.

The evidence also does not suggest an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It has not been contended or otherwise 
indicated that the breast reduction surgical scarring has 
resulted in hospitalization or other extensive treatment 
regimen.  There is also no contention or evidence showing 
that this condition interferes with employment to a degree 
that would render the application of the regular schedular 
standards impractical.  The criteria for submission for 
assignment of an extraschedular rating are not met.  38 
C.F.R.  § 3.321(b)(1)

The preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for residual scarring, 
status post breast reduction surgery.  As such, the benefit-
of-the-doubt doctrine is not applicable and the claim is 
denied.  38 U.S.C.A. § 5107(b).

ORDER

An initial rating in excess of 10 percent for residual 
scarring, status post breast reduction surgery, is denied.

REMAND

Service connection for post-inflammatory hyperpigmentation 
with acne

At her September 2005 Board hearing, the veteran testified 
that she had an appointment concerning current facial skin 
symptoms with a private physician named Dr. Morgan, based in 
Columbia, South Carolina.  In March 2006, the Board remanded 
so that the veteran could be asked for Dr. Morgan's mailing 
address and for authorization to obtain treatment records 
from him.  To date, this has not been done.  The Board errs 
as a matter of law when it fails to ensure compliance with 
remand orders of the Board or the United States Court of 
Appeals for Veterans Claims (CAVC).  Stegall v. West, 11 Vet. 
App. 268 (1998).
  
While this claim is remanded again, the Board believes a VA 
examination should also be scheduled.  There is evidence of 
skin symptoms in service: the veteran was treated for facial 
acne in February and March of 1997, for possible eczema on 
her face in June 1999, and for acne between July 1999 and 
October of 1999.  She was treated for noncystic acne on her 
chin and forehead in January 2002.  Also noted that time were 
superficial skin color changes deemed to be likely early 
scarring or the remains of previous acne sites.

At her November 2003 VA examination, the veteran said she had 
been to a dermatologist for "adult acne" of the chin, and 
had used a topical anti-fungal treatment for these symptoms.  
There was no history of skin scraping or biopsy and that she 
was not currently taking any skin-related medication.  
Examination revealed a small, scaling, superficial and 
spreading "ring" on her skin (about the size of a nickel).  
There was no regional lymphadenopathy, surrounding erythema, 
weeping, or draining, and the area was nontender.  She was 
assessed as having a history of mild "adult acne," now 
resolved with no permanent cosmetic deficit.  

While this examination report suggested that there was no 
current diagnosis, the veteran did appear to manifest skin 
symptomatology (i.e., the spreading "ring").  Moreover, in 
an April 2004 written statement, the veteran complained that 
she still had acne outbursts on her chin and forehead.  At 
her Board hearing, she testified that since discharge she had 
treated herself with over-the-counter skin medication, and 
(as noted above) had an appointment with a private physician 
concerning these symptoms.  VA records printed in May 2006 
indicate that she had no rashes at an April 2005 examination 
relating to complaints of abdominal pain, but that she asked 
for a dermatological referral after reporting a "break out" 
on her chin in March 2006.   An April 2006 notation indicated 
that there no dermatological referral would be granted unless 
an examination indicated that it was necessary (but no such 
examination has been scheduled).  

In light of the in-service treatment for skin symptoms and 
the indications in the veteran's testimony and the VA records 
that she may have current skin symptoms, the Board believes a 
new examination and etiology opinion should be sought (as 
detailed below).  

Service connection for headaches

Service medical records reflect that the veteran complained 
of headaches (along with gastrointestinal symptoms) during an 
October 2002 outpatient visit.  No assessment or diagnosis 
was made with regard to the headache complaints.    

At a December 2003 VA general medical examination, the 
veteran reported a five-month history of constant bitemporal 
and bifrontal headaches.  These were described as "pressure 
type" headaches.  She had not been evaluated for these 
symptoms, however.  Following this examination, she was 
diagnosed as having headaches, and the VA examiner requested 
a noncontrast head CT scan and a neurological disorders 
examination.

At a December 2003 VA neurological examination, the veteran 
reported a one- to two-month history of daily pressure-type 
headaches, primarily in both temples and in the front.  She 
took Tylenol but this only provided partial relief.  No 
diagnosis was made concerning headaches following this 
examination.  
      
A March 2004 CT scan of the head revealed a normal 
ventricular system and no intracranial lesions.  However, VA 
clinical records (which had been specifically sought by the 
Board in its March 2006 remand) also reflect that the veteran 
complained of headaches in February 2006.  In light of the 
complaints of headache both in service and following 
discharge, and because no VA physician has specifically ruled 
out a migraine headache diagnosis, a new VA examination and 
etiology opinion is necessary (as detailed below).

Initial compensable rating for GERD

The veteran underwent a VA general examination in December 
2003 (over three years ago).  At that time, she complained of 
some heartburn with pain in her throat and chest after 
eating.  She reported that she had been prescribed Zantac for 
this condition.  Examination of the abdomen revealed no 
masses, tenderness, or organomegaly.  However, at her 
September 2005 Board hearing, the veteran indicated that her 
condition had worsened and that in fact, she had recently 
experienced some sort of gastrointestinal attack 
approximately 4 months before.  VA treatment records confirm 
that the veteran sought treatment in April 2005 for decreased 
appetite, abdominal pain, constipation, and diarrhea. 

Although the veteran underwent a VA gynecological examination 
in May 2006, the focus of this examination and its resultant 
report was the etiology of her fibroid cysts of the uterus, 
not the severity of her service-connected GERD.  Therefore, a 
new VA examination is necessary (after updated VA and private 
treatment records are sought).    

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
current mailing address of Dr. Morgan and 
an authorization for VA to obtain 
treatment records from this health care 
provider.  When she responds, seek 
treatment records from Dr. Morgan.  

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated her for 
skin symptoms, headache, and/or GERD 
since May 2006 (the last time VA clinical 
records were associated with the claims 
folder).  Provide her with release forms 
and ask her to sign and return a copy for 
each health care provider identified and 
for whose treatment records are not 
already contained within the claims file.  
When she responds, obtain records from 
each health care provider she identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  

3.  Schedule a new VA examination.  The 
claims folder should be reviewed prior to 
the examination.  Any tests deemed 
necessary should be performed.  The 
following question should be answered and 
the rationale for any medical opinions 
given should be discussed in detail:

a.  Does the veteran currently have 
post-inflammatory hyperpigmentation 
with acne?

b.  If so, is it is at least as 
likely as not (i.e., probability of 
at least 50 percent) that this 
condition had its onset in service?  

c.  Does the veteran currently have 
a migraine headache disability?  

d. If so, is it is at least as 
likely as not (i.e., probability of 
at least 50 percent) that this 
condition had its onset in service?  
 
e.  What is the current nature and 
severity of the veteran's service-
connected GERD? 

4.  Review the examination report, and 
return it for revision if it is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely.

5.  Thereafter, re-adjudicate the claims 
on appeal.  If any remain denied, provide 
the veteran and her representative with a 
supplemental statement of the case which 
summarizes the evidence and discusses all 
pertinent legal criteria.  Allow an 
appropriate period for response and 
return the case to the Board for further 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  All remands require expeditious 
handling.  38 U.S.C.A. §§ 5109B, 7112  (West Supp. 2005).




	                     
______________________________________________
LAURA H. ESKENAZI 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


